Citation Nr: 0900166	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic right ankle sprain with anterior/posterior 
instability.

2.  Entitlement to an evaluation in excess of 30 percent for 
left ankle instability status post lateral ligamentous 
reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The appellant had active military service from September 9, 
1970 to November 5, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDING OF FACT

The veteran's service-connected right and left ankles 
disabilities are not manifested by either ankylosis or 
nonunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right ankle instability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.310, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5262, 5270 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for left ankle instability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5262, 5270 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in September 2004 advised the appellant that 
he needed to provide evidence demonstrating a worsening of 
the disability.  However, he as not specifically advised that 
he needed to provide evidence of the effect that worsening 
has on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  However, the Board concludes that 
this error was not prejudicial.  

The appellant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  On 
the VA Form 9, Appeal to the Board of Veterans' Appeals, the 
appellant stated that Diagnosed Code 5262 for which his 
ankles disabilities were rated called for higher ratings and 
specifically referenced the criteria for a 40 percent rating.  
Thus, the Board acknowledges that the veteran was aware of 
the specific rating criteria for his ankle disabilities.

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected right and left ankle 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in October 
2004. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).   The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The October 
2004 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting higher ratings for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

Initially, the Board notes that with respect to the veteran's 
service-connected right ankle instability, although the 
objective findings are similar to the objective findings for 
the left ankle disability, service connection was established 
based on aggravation.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

In the February 2003 rating decision, the RO stated that 
prior to aggravation by a service connected condition, the 
disability was considered 10 percent disabling based on a VA 
examination in 1971 which showed that he had a positive 
drawer sign and bilateral ankle instability and that 
following aggravation, the total disability was 30 percent 
disabling based on his recent VA examination in which he had 
good range of motion of the ankle but considerable 
instability.  The veteran did not disagree with the 
disability rating for the right ankle or the RO's 
determination of a 10 percent baseline level of severity.  
Thus, the February 2003 decision is final.  

Therefore, the disability ratings for the veteran's right 
ankle instability will be determined by deducting the 
baseline level (10 percent) from the current level of 
severity.

The service-connected left ankle disability is currently 
rated as 30 percent disabling and the service-connected right 
ankle disability is currently rated as 20 percent disabling 
(the current level of severity of 30 percent minus the 
baseline level of 10 percent) under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5262, for impairment of the 
tibia and fibula.  Under this code, malunion of these bones, 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.
  
Other pertinent criteria for higher evaluations include 38 
C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 
percent evaluation is warranted for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees. A 40 percent evaluation 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The appellant's post-service medical records indicate that he 
suffers from bilateral ankle instability, that he had been 
through multiple orthotic placements and had bilateral 
surgical procedure, Christman-Snook procedure, which helped 
with some of the instability but still had difficulties with 
walking activities.  

The appellant underwent a VA examination in October 2004.  
The appellant reported that the primary symptoms related to 
his left ankle was an anterior-posterior instability, and 
noted that he wore thermoplastic braces with Velcro closures 
which protect the lateral movement but did little for the 
anterior-posterior instability.  In addition, the appellant 
reported that the braces were uncomfortable because the 
hardness of the material rubbed on his lateral malleolus.  
The appellant described his current symptoms of intermittent 
pain of 2-8 on a scale of 10 with weakness, stiffness, 
swelling, and redness secondary to the brace material on his 
lateral malleolus.  The appellant also described instability, 
giving way, fatigability, and lack of endurance, indicating 
that it was particularly difficult to climb up steep includes 
and go up and down ladders.  The appellant stated that he had 
flare-ups of the left ankle that he rated as an 8 on a scale 
of 10 happening at least 5 out of 7 days per week and 
typically lasting up to three days with increased limitation 
of motion and increased functional impairment.  The appellant 
reported no periods of incapacitation for the prior year.  
The appellant reported that his occupation as a farmer had 
been compromised as he had to give up 640 acres because he 
was unable to operate it properly.  The appellant stated that 
his ankle has had an adverse effect on his daily activities 
and that he has three different sets of ankle braces that he 
changes to meet the needs of the specific situation.      

The veteran reported that with respect to his right ankle, 
with the exception that the right ankle has no swelling, the 
right ankle has the same identical symptoms as the left 
ankle.  The veteran also reported wearing a brace on the 
right ankle.  

Physical examination revealed full dorsiflexion zero to 20 
degrees and plantar flexion zero to 45 degrees.  Eversion was 
zero to 20 degrees bilaterally.  The veteran declined to 
perform the inversion portion of the examination indicating 
that it would certainly cause his ankles to slip.  The 
veteran also had a positive anterior-posterior laxity 
measuring approximately 2 cm.  During several different steps 
in the examination, the veteran verbalized discomfort in the 
left ankle; however, this was not elicited during the range 
of motion exercise.  During the range of motion exercise, 
there were no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss in 
range of motion with repetitive use.  Radiographs of the 
bilateral ankles dated in December 2002 showed widening of 
the talotibial ligaments bilaterally, most evident laterally.  
Diagnoses rendered included chronic sprain of bilateral 
ankles with anterior posterior instability, status post 
surgical attempt left and status post surgical attempt right 
(APTE).  

With respect to Diagnostic Code 5262 for impairment of the 
tibia and fibula, under which both ankles are currently 
rated, although the veteran does wear bilateral braces, there 
is no treatment or examination record that shows nonunion of 
tibia or fibula with loose motion of those bones.  
Consequently, the requirements for the 40 percent rating 
under Code 5262 are not met.  

With respect to Diagnostic Code 5270, no treatment record or 
examination report shows that the either ankle joint was 
found to be ankylosed. Consequently, a higher rating under 
Code 5270 is clearly not warranted.

There are no other diagnostic codes that would warrant the 
veteran a higher than 30 percent rating for his service-
connected ankle disabilities.  In addition, the Board has 
found no medical evidence of record that would warrant staged 
ratings for these increased rating claims.  There are no 
identifiable periods of time during which these conditions 
have been shown to be disabling to a degree that would 
warrant a 40 percent disability rating for either ankle, and 
thus higher "staged ratings" are not warranted.  

The Board notes that there is no evidence of record that the 
veteran's right and left ankle disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
ankle disabilities.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic right ankle sprain with anterior/posterior 
instability is denied.

Entitlement to an evaluation in excess of 30 percent for left 
ankle instability status post lateral ligamentous 
reconstruction is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


